PER CURIAM.
This is an appeal in a war risk insurance case, and the only question which need be considered is whether verdict should have been directed for the government. While there is evidence that would warrant the conclusion that plaintiff had tuberculosis at the time of the lapse of his policy for nonpayment of premiums, there is no substantial evidence that at that time the disease was of such, a nature or had reached such a stage that it constituted a total and permanent disability. On the contrary, it appears that the disease was subsequently arrested and remained arrested for a number of years. There is evidence of a substantial work record; and under the authority of U. S. v. Harrison (C. C. A. 4th) 49 F.(2d) 227, and U. S. v. Diehl (C. C. A. 4th) 62 F.(2d) 343, we think that the prayer of the government for a directed verdict should have been granted. The judgment appealed from will accordingly be reversed.
Reversed.